Citation Nr: 1301891	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty for training from July 1969 to November 1969 and from April 1973 to February 1974.  The Veteran also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a hearing before the Board in April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be adjudicated.  

The Veteran testified that he was initially exposed to acoustic trauma during basic training at which time he was exposed to live ammunition and explosives without hearing protection.  After his period of active duty for training, he indicated that he was a medic on drill weekends while serving in the National Guard which required him to be on the firing range exposed to artillery and mortar all day long with no hearing protection.  Finally, he testified that he was exposed to airplane turbine-type generators while serving as a medic in a MUST unit, similar to a MASH unit.  The Veteran stated that the generators were extremely loud with high-pitched noise and he was exposed to them constantly as sick call was established in the area where the generators ran.  The Veteran testified that his hearing acuity decreased for weeks after his exposure to the generators and tinnitus lasted for months after exposure.  He indicated that he had constant tinnitus since 1985 or 1986 and his hearing acuity had decreased significantly.  He denied any civilian noise exposure and indicated that he works in the medical field for VA.  The Veteran's spouse indicated that she noticed his hearing loss beginning in the late 1970s or early 1980s and it was worse after he returned from his Guard drills and had progressively worsened over time.  

The Veteran was afforded a VA examination in August 2008 at which time he was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to his acoustic trauma in service.  The examiner based the opinion on audiometric findings contained in the Veteran's service medical records dated in January 1974, January 1978, and September 1978 which showed hearing within normal limits.  The examiner noted that the Veteran's hearing loss was first noted on an audiogram dated in September 1982.  The examiner indicated that the Veteran was released from active duty in February 1974 and a recent Institute of Medicine (IOM) Report of the National Academy of Sciences did not find any scientific bases for delayed or late onset noise-induced hearing loss.  The examiner also noted that the Veteran's hearing loss was not consistent with typical noise-notch configuration of many noise-induced hearing losses.   

A March 2012 VA outpatient treatment report indicates that the Veteran was seen for sensorineural hearing loss and tinnitus and the examiner noted the Veteran had a change in hearing thresholds while in service even though his hearing thresholds were within normal limits and that tinnitus was a consequence of high intensity noise exposure and a symptom of hearing loss or decrease in hearing sensitivity.  

The Veteran has provided credible testimony regarding the course of his hearing loss and tinnitus and the VA examiner did not consider the Veteran's report of exposure to loud generators during his National Guard duty.  Therefore, the Veteran should be afforded another examination.

VA outpatient treatment records dated through March 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after March 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since March 2012.  If the Veteran identifies any other pertinent treatment records those records should also be obtained.  

2.  Schedule the Veteran for a VA audiology examination with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  The examiner should provide a complete rationale for all opinions provided.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  The examiner should reconcile any opinion reached with the August 2008 VA opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's service, including his exposure to live ammunition and explosives without hearing protection during basic training, exposure to artillery and mortar with no hearing protection while on National Guard duty, and exposure to airplane turbine-type generators while serving in a MUST unit while on National Guard duty.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to his service, the examiner should specifically so state.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

